Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 10/01/2021 ("10-01-21 OA"), the Applicant canceled claim 17 and amended the title on 12/30/2021.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 10-01-21 OA.
Applicant's cancelation of claim 17 has overcome the 35 U.S.C. 102(a)(1)/35 U.S.C. 103 rejection of claim 17 as being anticipated by/unpatentable over Lius set forth starting on page 3 under line item number 2 of the 10-01-21 OA.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 and its dependent claims 2-7 are allowed for the same reason(s) as stated starting on page 7 under line item number 3 of the 10-01-21 OA.

Independent claim 8 and its dependent claims 9-16 are allowed for the same reason(s) as stated starting on page 7 under line item number 3 of the 10-01-21 OA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        07 January 2022